Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
 This action is in response to amendments and arguments received on 12/30/2021. Claims 1-25 were previously pending. Claim 18 is amended. Applicant’s amendments to the claims and drawings have overcome each and every objection previously set forth in the Non-Final Office mailed on 10/01/2021.
 A complete action on the merits of claims 1-25 follows below.

Allowable Subject Matter
Claims 1-25 are allowed.
Claim 1 is allowed for disclosing “first and second alignment members, the alignment members are disposed in spaced relation to the actuation member to guide a medical device to interact with the actuation member to thereby pivot the cover member to uncover the connector prior to the medical device engaging with the connector”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 1 is Bar (US Publication No. 2006/0289083).Bar teaches the claimed guide member (36), connector (52), actuation member, cover member, backstop member and first compliant gasket (shown below); but does not teach the claimed alignment members stated allowable above.

    PNG
    media_image1.png
    666
    965
    media_image1.png
    Greyscale

Claims 2-15 are allowed due to dependency on allowed claim 1.

Claim 16 is allowed for disclosing “first and second alignment members, the alignment members are configured to guide a medical device to interact with the actuation member to thereby pivot the cover member to uncover the connector prior to the medical device engaging with the connector”.These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 16 is Bar.Bar teaches the claimed guide member (36), connector (52), actuation member, cover member, backstop member and first compliant gasket (shown above); but does not teach the claimed alignment members stated allowable above.

Claim 17 is allowed for disclosing “first and second alignment members, each including a respective web portion and a respective head portion, the respective web portion configured to couple the respective head portion to the guide member face, wherein the alignment members are disposed in spaced relation to the actuation member to guide a medical device to interact with the actuation member to thereby pivot the cover member to uncover the connector prior to the medical device engaging with the connector”.These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 17 is Bar.Bar teaches the claimed guide member (36), connector (52), actuation member and cover member (shown above); but does not teach the claimed alignment members stated allowable above.
Claims 18-19 are allowed due to dependency on allowed claim 17.

Claim 20 is allowed for disclosing “first and second alignment members, wherein the alignment members are disposed in spaced relation to the actuation member to guide a medical device to interact with the actuation member to pivot the cover member to uncover the connector prior to the medical device engaging with the connector”.These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 20 is Bar.Bar teaches the claimed guide member (36), connector (52), actuation member and cover member (shown above); but does not teach the claimed alignment members stated allowable above.
Claim 21 is allowed due to dependency on allowed claim 20.

Claim 22 is allowed for disclosing “first and second alignment members, wherein the alignment members are disposed in spaced relation to the actuation member to guide a medical device to interact with the actuation member to thereby pivot the protective member to uncover the connector prior to the medical device engaging with the connector”.These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 22 is Bar.Bar teaches the claimed guide member (36), connector (52), actuation member and cover member (shown above); but does not teach the claimed alignment members stated allowable above.
Claims 23-24 are allowed due to dependency on allowed claim 22.

Claim 25 is allowed for disclosing “first and second alignment members, wherein the alignment members are disposed in spaced relation to the actuation member to guide a medical device to interact with the actuation member to thereby pivot the cover member to uncover the connector prior to the medical device engaging with the connector”.These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 25 is Bar.Bar teaches the claimed guide member (36), connector (52), actuation member and cover member (shown above); but does not teach the claimed alignment members stated allowable above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHDI H NEJAD/Primary Examiner, Art Unit 3723